Citation Nr: 0304829	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  94-02 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
contusion-type injury of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  When the case was most recently before 
the Board in May 1998, it was remanded for further RO 
actions.  It was returned to the Board in December 2002.


REMAND

In the May 1998 remand, the Board instructed the RO to afford 
the veteran a VA examination to determine the etiology of the 
degenerative changes of the veteran's thoracic spine.  The 
examiner was to provide an opinion as to whether it is at 
least as likely as not that degenerative changes of the 
veteran's thoracic spine, if present, are etiologically 
related to service or were caused or chronically worsened by 
the service-connected disability of the thoracic spine.  
Although the veteran was thereafter provided VA examinations, 
none of the examiners provided an opinion responsive to the 
Board's directive.  Moreover, although the RO entered a 
December 2002 rating decision denying reopening of a claim 
for service connection for degenerative joint disease of the 
lumbar spine, the RO has not adjudicated the issue of 
entitlement to service connection for degenerative changes of 
the thoracic spine.  

The Board is obligated by law to ensure that RO's comply with 
its directives. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses for all VA and non-VA health 
care providers who have treated or 
evaluated him for disability of the 
thoracic spine since May 1998.  When the 
requested information and any necessary 
authorization is received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file.  

2.  When the above development has been 
completed, the RO should schedule the 
veteran for a VA examination by an 
orthopedist to determine the etiology of 
the degenerative changes of the veteran's 
thoracic spine and the current degree of 
severity of the service-connected 
residuals of a contusion-type injury of 
the thoracic spine.  Any indicated 
studies should be performed, and the 
claims folders must be made available to 
and reviewed by the examiner.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

In addition, to the extent possible, 
the examiner should distinguish the 
functional impairment due to the 
currently service-connected 
residuals of a contusion-type injury 
of the thoracic spine from those due 
to the degenerative changes of the 
thoracic spine.  The examiner should 
also provide an opinion concerning 
the impact of the service-connected 
disability on the veteran's ability 
to work.  

Based upon the examination results 
and the review of the claims 
folders, the examiner must provide 
an opinion as to whether there is a 
greater than 50 percent possibility, 
a 50 percent possibility or less 
than a 50 percent possibility that 
the degenerative changes of the 
veteran's thoracic spine are 
etiologically related to service or 
were caused or chronically worsened 
by the service-connected residuals 
of a contusion-type injury of 
thoracic spine.  

The supporting rationale for all opinions 
expressed must also be provided.

3.  Then, the RO should review the claims 
folders and insure that all development 
actions have been completed in full and 
undertake any other indicated 
development.

4.  Then, the RO must adjudicate the 
claim for service connection for 
degenerative changes of the thoracic 
spine and inform the veteran of his 
appellate rights with respect to this 
decision.  It should also issue a 
supplemental statement of the case on the 
issue of entitlement to a compensable 
evaluation for the service-connected 
disability of the thoracic spine, and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




